 



Exhibit 10.24

GUARANTY

          GUARANTY (this “Guaranty”) dated as of May 20, 2005 by ORACLE
CORPORATION, a Delaware corporation (the “Guarantor”) for the benefit of the
Bank referred to below.

          WHEREAS, for the benefit of the Guarantor, ABN AMRO BANK N.V., one or
more of its branches or agencies, or one or more of its subsidiaries or
affiliates (all such offices and persons, and each of them, being herein called
the “Bank”) has entered into a US $700,000,000.00 Facility Agreement dated as of
the date hereof (the “Term Loan Agreement” and the loan made pursuant thereto,
the “Term Loan”) with Oracle Technology Company, a company organized under the
laws of Ireland and a wholly-owned Subsidiary of the Guarantor (the “Borrower”);
and

          WHEREAS, as a condition of the extension of the Term Loan to the
Borrower, the Bank requires that the Guarantor guarantee all obligations of the
Borrower to the Bank in respect of the Term Loan;

          NOW, THEREFORE, the Guarantor agrees as follows:

          1. Definitions. Terms used and not otherwise defined herein shall have
the meanings set forth in Annex A hereto.

          2. The Guaranty. (a) The Guarantor absolutely, irrevocably and
unconditionally guarantees to the Bank the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) of all obligations of the Borrower to the Bank, whether any
such obligation now exists or hereafter arises, and whether for principal,
interest, fees, reimbursement obligations, indemnity obligations or other
amounts arising under the Term Loan Agreement (any and all of the foregoing, the
“Obligations”). The books and records of the Bank showing the amount of the
Obligations of the Borrower shall be admissible in evidence in any action or
proceeding for the purpose of establishing the amount of the Obligations of the
Borrower to the Bank. The Guarantor further agrees to pay to the Bank any and
all reasonable out-of-pocket expenses (including all reasonable and documented
fees and expenses of counsel) incurred by the Bank in enforcing its rights under
this Guaranty. This is a continuing guaranty. It will (i) remain in full force
and effect until the Obligations are paid in full, (ii) be binding upon the
Guarantor and the Guarantor’s successors and assigns, and (iii) inure to the
benefit of and be enforceable by the Bank and its successors and permitted
transferees and assigns. The Guarantor’s liability hereunder shall not exceed at
any one time the aggregate sum of

United States Dollars (US$700,000,000.00)

or (if applicable) its equivalent in foreign currencies, at conversion rates
established by the Bank, plus any interest accrued thereon, charges relating
thereto including, without limitation, monetary corrections, if any, and all
aforementioned costs and expenses. This Guaranty is entered into in connection
with the Term Loan Agreement and is not intended to replace or supersede other
guaranties (if any) that may have been executed by the Guarantor in favor of the
Bank in respect of other financial accommodations provided by the Bank.

          (b) The Guarantor agrees that if the Borrower fails to pay in full
when due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) any Obligation strictly in accordance with
its respective terms, the Guarantor will promptly pay the same to the Bank
irrespective of any lack of genuineness, validity, legality or enforceability of
any loan document or any other document, agreement or instrument relating
thereto or any assignment or transfer of any thereof, irrespective of any
inability to convert any currency into the currency of payment of such
Obligation, irrespective of any inability to transfer funds in the currency of
payment of such Obligation to the place of payment therefor, irrespective of the
occurrence of a “Country Risk Event” and irrespective of any other circumstance
(other than full and final payment) that might otherwise constitute a defense
to, or a legal or equitable discharge of, the Borrower, any surety or any
guarantor, it being the intent of this Section that the Guarantor’s obligations
hereunder shall be absolute and unconditional under any and all circumstances.
The Guarantor further agrees that, as between the Guarantor and the Bank, the
Obligations may, in accordance with their respective terms, be declared to be
due and payable for purposes of this Guaranty notwithstanding any stay,
injunction, or other prohibition which may delay, prevent, or be violated by any
such declaration as against the Borrower and that, in the event of any such
declaration (or attempted declaration), the Obligations (whether or not then
enforceable against the Borrower) shall forthwith become due and payable by the
Guarantor for the purposes of this Guaranty. “Country Risk Event” shall mean
(I) the adoption of any law, rule or regulation or the action or failure of
action by any authority (de jure or de facto) in the

 



--------------------------------------------------------------------------------



 



Borrower’s country which (i) changes the obligations of the Borrower under the
Term Loan Agreement, (ii) changes the ownership or control by the Borrower of
its business or assets, or (iii) prevents or restricts the conversion into or
transfer of the agreed currency; or (II) the occurrence of any force majeure or
similar event which, directly or indirectly, prevents or restricts the payment
or transfer in the agreed currency of any amounts owing under the Term Loan
Agreement into an account designated by the Bank or the free availability of
such payments to the Bank.

          3. Waiver of Suretyship Defenses. This Guaranty is a guaranty of
payment and not merely of collection. The Bank may, without notice to or demand
on the Guarantor and without affecting the Guarantor’s liability hereunder, from
time to time to renew, extend, accelerate, compromise, settle, restructure,
refinance, refund or otherwise change the amount and time for payment of the
Obligations, or otherwise change the terms of the Obligations or any part
thereof. The Bank may apply any sums by whomsoever paid or howsoever realized to
any obligations and liabilities of the Borrower to the Bank regardless of what
obligations and liabilities remain unpaid.

          4. Insolvency of the Borrower. This Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment or
performance of the Obligations, or any part thereof, is, upon the insolvency,
bankruptcy or reorganization of the Borrower or otherwise pursuant to applicable
law, invalidated, declared to be fraudulent or preferential, set aside,
rescinded or reduced in amount or must otherwise be restored or returned by the
Bank, all as though such payment or performance had not been made.

          5. Exhaustion of Other Remedies Not Required. The obligations of the
Guarantor hereunder are those of a primary obligor, and not merely a surety, and
are independent of the Obligations. The Guarantor unconditionally waives any
right to require the Bank (a) to proceed against the Borrower or any other
obligor in respect of the Obligations; (b) to proceed against or exhaust any
security held directly or indirectly on account of the Obligations; or (c) to
pursue any other remedy in the Bank’s powers whatsoever. No failure or delay by
the Bank in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.

          6. Waiver of Notices. The Guarantor hereby waives (i) promptness,
diligence, notice of acceptance of this Guaranty and of any extension of the
Term Loan or other financial accommodation by the Bank to the Borrower;
(ii) presentment and demand for payment of any of the Obligations; (iii) protest
and notice of dishonor or default to the Guarantor or to any other party with
respect to any of the Obligations; and (iv) all other notices to which the
Guarantor might otherwise be entitled.

          7. Amendments; Assignment; Termination. No amendment or waiver of any
provision of this Guaranty, nor consent to any departure by the Guarantor here
from, shall in any event be effective unless the same shall be in writing and
signed by the Bank and the Guarantor and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. The obligations of the Guarantor under this Guaranty may not be assigned
or delegated without the prior written consent of the Bank. This is a continuing
guarantee which shall remain in force until all Obligations have been paid in
full.

          8. Taxes. Any and all payments by the Guarantor hereunder shall be
made free and clear of and without deduction for any and all present or future
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto, excluding (i) taxes imposed on the net income of the Bank
or any other recipient of such payment, (ii) franchise and gross receipts taxes
imposed on the Bank or such other recipient by the jurisdiction under the laws
of which the Bank or such other recipient is organized or any political
subdivision thereof, (iii) if applicable, taxes imposed on the Bank’s or such
other recipient’s net income, and franchise taxes imposed on the Bank or such
other recipient, by any other jurisdiction, (iv) any branch profits taxes (if
any) imposed by the United States of America or any similar tax imposed by any
other jurisdiction in which the Guarantor is located on the Effective Date, and
(v) to the extent that the Bank (or any assignee to whom the Bank has assigned
its rights under, and in accordance with, the Term Loan Agreement) is organized
under the laws of a jurisdiction other than that in which the Guarantor is
resident for tax purposes (for purposes hereof, the United States of America,
each State thereof and the District of Columbia deemed to constitute a single
jurisdiction), any withholding tax that is imposed on amounts payable to the
Bank or such New Lender (other than a New Lender who becomes a party to the Term
Loan Agreement pursuant to a request from the Borrower in accordance with
Section 14.1.1 of the Term Loan Agreement) at the time such Person becomes a
party to the Term Loan Agreement (or designates a new lending office) or is
attributable to the Bank’s or such New Lender’s failure or inability to provide
duly completed copies of the applicable forms (together with appropriate
supplementary documentation) prescribed by applicable law as the basis for
claiming exemption from or a reduction

Page 2



--------------------------------------------------------------------------------



 



in United States federal withholding tax (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If the Guarantor shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder (I) the sum payable shall
be increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Bank will receive an amount equal to the sum the Bank would have received
had no such deductions been made, (II) the Guarantor shall make such deductions
and (III) the Guarantor shall timely pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. In addition, the Guarantor agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Guaranty or the
Obligations (hereinafter referred to as “Other Taxes”). As soon as practicable
after any payment of Taxes, the Guarantor will furnish to the Bank the original
or a certified copy of a receipt evidencing payment thereof. The Guarantor will
indemnify the Bank for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section) paid by the Bank or any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
within 30 days of the Bank’s request therefor. If the Bank determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Guarantor or with respect to which the
Guarantor has paid additional amounts pursuant to this Section 8, it shall pay
to the Guarantor an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Guarantor under this
Section 8 with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expense of the Bank and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Guarantor, upon the request of the Bank, agrees to
repay the amount paid over to the Guarantor (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Bank in the
event the Bank is required to repay such refund to such Governmental Authority.
Nothing in this paragraph shall be construed to require the Bank to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Guarantor or any other Person. Without prejudice
to the survival of any other agreement contained herein, the Guarantor’s
agreements and obligations contained in this Section shall survive the payment
in full of the Obligations and principal and interest hereunder and any
termination or revocation of this Guaranty.

          9. Foreign Currency. To the extent permitted by applicable law, the
obligations of the Guarantor in respect of any payment of principal, interest or
other amounts hereunder shall, notwithstanding any payment in any other currency
(the “Other Currency”) (whether pursuant to a judgment or otherwise), be
discharged only to the extent of the amount in the currency in which it is due
(the “Agreed Currency”) that the Bank may, in accordance with normal banking
procedures, purchase with the sum paid in the Other Currency (after any premium
and costs of exchange) on the Business Day immediately after the day on which
the Bank receives the payment. If the amount in the Agreed Currency that may be
so purchased for any reason falls short of the amount originally due, the
Guarantor shall pay all additional amounts, in the Agreed Currency, as may be
necessary to compensate for the shortfall. Any obligation of the Guarantor not
discharged by that payment shall, to the extent permitted by applicable law, be
due as a separate and independent obligation and, until discharged as provided
in this Section, continue in full force and effect.

          10. Representations and Warranties. The Guarantor hereby represents
and warrants to the Bank that:



  (a)   The Guarantor is a corporation duly organized, validly existing and in
good standing under the laws of the state of its incorporation.     (b)   The
execution, delivery and performance by the Guarantor of this Guaranty, and the
consummation of the transactions contemplated hereby, are within the Guarantor’s
corporate powers, have been duly authorized by all necessary corporate action,
and do not contravene (i) the Guarantor’s charter or by-laws (or other
equivalent organizational documents), (ii) applicable law or (iii) any contract
or instrument binding on the Guarantor or any of its properties or assets that
is material to the Guarantor and its Subsidiaries, taken as a whole.     (c)  
No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for the due execution, delivery and performance by the Guarantor of
this Guaranty.     (d)   This Guaranty has been duly executed and delivered by
the Guarantor. Assuming that this Guaranty has been duly executed by the Bank,
this Guaranty is the legal, valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its respective terms,
subject to (i) bankruptcy, insolvency, reorganization, moratorium and other

Page 3



--------------------------------------------------------------------------------



 



      similar laws of general application affecting the rights and remedies of
creditors and (ii) general principles of equity, regardless of whether applied
in proceedings in equity or at law.     (e)   The Consolidated balance sheet of
the Guarantor and its Subsidiaries as at May 31, 2004, and the related
Consolidated statements of income and cash flows of the Guarantor and its
Subsidiaries for the fiscal year then ended, accompanied by the opinion(s) of
one or more firms of independent certified public accountants of recognized
national standing, as filed with the Securities and Exchange Commission on Form
10-K with respect to its year ended May 31, 2004, and the Consolidated balance
sheet of the Guarantor and its Subsidiaries as at February 28, 2005, and the
related Consolidated statements of income and cash flows of the Guarantor and
its Subsidiaries for the nine months then ended, as filed with the Securities
and Exchange Commission on Form 10-Q with respect to its fiscal quarter ended
February 28, 2005, fairly present, subject, in the case of said balance sheet at
February 28, 2005, and said statements of income and cash flows for the nine
months then ended, to absence of footnotes and to year-end audit adjustments,
the Consolidated financial condition of the Guarantor and its Subsidiaries as at
such dates and the Consolidated results of the operations of the Guarantor and
its Subsidiaries for the periods ended on such dates, all in accordance with
GAAP consistently applied.     (f)   There is no pending or (to the knowledge of
the Guarantor) threatened action, investigation or proceeding, including,
without limitation, any Environmental Action, affecting the Guarantor or any of
its Subsidiaries before any court, governmental agency or arbitrator that is
initiated by any Person other than the Bank (in its capacity as the Bank)
(i) that is reasonably likely to have a Material Adverse Effect or (ii) that
purports to affect the legality, validity or enforceability of this Guaranty or
the consummation of the transactions contemplated hereby and by the Term Loan
Agreement.     (g)   Since May 31, 2004, there has not occurred any Material
Adverse Effect which is continuing.     (h)   None of the Guarantor or any of
its Subsidiaries is an Investment Company, as such term is defined in the
Investment Company Act of 1940, as amended.     (i)   No part of the proceeds of
the Term Loan will be used in any manner that would result in a violation of
Regulation U or X, issued by the Board of Governors of the Federal Reserve
System.     (j)   The proceeds of the Term Loan shall be used by the Borrower
for general corporate purposes.     (k)   No report, financial statement or
other written information furnished by or on behalf of the Guarantor to the Bank
pursuant to Section 11(i) hereof (as modified or supplemented by any other
information provided to the Bank) contains or will contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in light of the circumstances under which they were, are or
will be made, not misleading, except to the extent that the facts (whether
misstated or omitted) do not result in a Material Adverse Effect; provided that
with respect to any projected financial information, the Guarantor represents
only that such information has been (or will be) prepared in good faith based on
assumptions believed to be reasonable at the time.     (l)   The Guarantor is in
compliance with all material provisions of ERISA, except to the extent that all
failures to be in compliance could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.     (m)   The claim of the Bank against the
Guarantor under this Guaranty ranks at least pari passu with the claims of all
its unsecured creditors, save those whose claims are preferred solely by the
laws of general application having effect in relation to bankruptcy, insolvency,
liquidation or other similar events.     (n)   The Guarantor and its
Subsidiaries have filed all United States federal tax returns and all other tax
returns that are material to the Guarantor and its Subsidiaries, taken as a
whole, which are required to be filed and have paid all United States federal
taxes and all other taxes that are material to the Guarantor and its
Subsidiaries, taken as a whole, in each case, that are due pursuant to said
returns or pursuant to any material assessment received by the Guarantor or any
of its Subsidiaries, except in respect of such taxes, if any, as are being
contested in good faith and by proper proceedings and to which appropriate
reserves are being maintained.

          11. Affirmative Covenants. So long as any Obligations shall remain
unpaid the Guarantor will (and shall cause each of its Subsidiaries to):



  (a)   Compliance with Laws, Etc. Comply in all material respects, with all
applicable laws, rules, regulations and orders (such compliance to include,
without limitation, compliance with

Page 4



--------------------------------------------------------------------------------



 



      ERISA, Environmental Laws and the Patriot Act) except where the failure to
so comply would not have a Material Adverse Effect.     (b)   Payment of Taxes,
Etc. Pay and discharge before the same shall become delinquent, (i) all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property and (ii) all lawful claims that, if unpaid, might by law become a Lien
upon its property; provided, however, that none of the Guarantor or any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors and the aggregate of such Liens would have a
Material Adverse Effect.     (c)   Maintenance of Insurance. Maintain insurance
with responsible and reputable insurance companies or associations in such
amounts and covering such risks as is usually carried by companies engaged in
similar businesses and owning similar properties in the same general areas in
which the Guarantor or such Subsidiary operates; provided, however, that each of
the Guarantor and its Subsidiaries may self-insure to the extent consistent with
reasonable business practice.     (d)   Preservation of Corporate Existence.
Preserve and maintain its corporate existence, rights (charter and statutory)
and franchises; provided, however, that the Guarantor and its Subsidiaries may
consummate any transaction permitted under Section 12(b) hereof and provided
further that none of the Guarantor and its Subsidiaries shall be required to
preserve any right or franchise, and no Subsidiary shall be required to preserve
and maintain its corporate existence, if the senior management of the Guarantor
or of such Subsidiary (or any Person authorized by the Guarantor or such
Subsidiary) shall determine that the preservation thereof is no longer desirable
in the conduct of the business of the Guarantor and its Subsidiaries, taken as a
whole, and that the loss thereof is not disadvantageous in any material respect
to the Guarantor and its Subsidiaries, taken as a whole.     (e)   Visitation
Rights. During normal business hours and upon not less than five days’ notice,
permit the Bank or any agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of (excluding any
confidential information), and visit the properties of, the Guarantor and any of
its Subsidiaries, and to discuss the affairs, finances and accounts of the
Guarantor and any of its Subsidiaries with the appropriate representatives of
the Guarantor and together with the appropriate representatives of the
Guarantor’s independent certified public accountants, provided, however, that
examination of the records of the Guarantor and any of its Subsidiaries shall
occur only at times when the Term Loan shall be outstanding to the Borrower and
provided, further, that the Bank may make copies of and abstracts from the
records and books of account only at times when an Event of Default under (and
as defined in) the Term Loan Agreement has occurred and is continuing.     (f)  
Keeping of Books. Keep proper books of record and account, in which full and
correct entries shall be made of all financial transactions and the assets and
business of the Guarantor and each Subsidiary in accordance with GAAP.     (g)  
Maintenance of Properties, Etc. Maintain and preserve its properties that are
material to the conduct of the business of the Guarantor and its Subsidiaries
taken as a whole, in good working order and condition, ordinary wear and tear
excepted; provided, however, that the Guarantor and its Subsidiaries may sell or
otherwise dispose of such properties to the extent not prohibited under Section
12(b) hereof.     (h)   Transactions with Affiliates. Conduct all transactions
otherwise permitted under this Guaranty with any of its Affiliates (other than
the Guarantor and its Subsidiaries) on terms that are fair and reasonable and no
less favorable to the Guarantor or its Subsidiaries than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate except where
the failure to do so, in the aggregate, would not have a Material Adverse
Effect.     (i)   Reporting Requirements. Furnish to the Bank:

          (i) as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Guarantor, the
Consolidated balance sheet of the

Page 5



--------------------------------------------------------------------------------



 



Guarantor and its Subsidiaries as of the end of such quarter and the
Consolidated statements of income and cash flows of the Guarantor and its
Subsidiaries for the period commencing at the end of the previous fiscal year
and ending with the end of such quarter, duly certified (subject to year-end
audit adjustments) by the chief financial officer, treasurer or controller of
the Guarantor as having been prepared in accordance with GAAP;

          (ii) as soon as available and in any event within 90 days after the
end of each fiscal year of the Guarantor, a copy of the annual audit report for
such year for the Guarantor and its Subsidiaries, containing the Consolidated
balance sheet of the Guarantor and its Subsidiaries as of the end of such fiscal
year and the Consolidated statements of income and cash flows of the Guarantor
and its Subsidiaries for such fiscal year, in each case accompanied by the
opinion(s) of Ernst & Young LLP or one or more other firms of independent
certified public accountants of nationally recognized standing reasonably
acceptable to the Bank;

          (iii) concurrently with subsections (i)(i) and (i)(ii) of this
Section 11, a certificate of the chief financial officer, treasurer or
controller of the Guarantor certifying that to the best of his or her knowledge
no Guarantor Event of Default is continuing at such date or specifying any
Guarantor Event of Default that is continuing at such date and specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto;

          (iv) as soon as possible and in any event within five Business Days
after a Board-appointed officer of the Guarantor becomes aware of the occurrence
of each Guarantor Default continuing on the date of such statement, a statement
of the chief financial officer, treasurer or controller of the Guarantor setting
forth details of such Guarantor Default and the action that the Guarantor has
taken and proposes to take with respect thereto;

          (v) promptly after the sending or filing thereof, copies of all
quarterly and annual reports and proxy solicitations that the Guarantor sends to
any of its security holders, and copies of all reports on Form 8-K that the
Guarantor files with the Securities and Exchange Commission (the “SEC”) (other
than reports on Form 8-K filed solely for the purpose of incorporating exhibits
into a registration statement previously filed with the SEC);

          (vi) prompt notice of all actions and proceedings before any court,
governmental agency or arbitrator affecting the Guarantor or any of its
Subsidiaries of the type described in Section 10(f); and

          (vii) such other information respecting the Guarantor or any of its
Subsidiaries the Bank may from time to time reasonably request.

Reports required to be delivered pursuant to clauses (i), (ii) and (v) above for
the Guarantor shall be deemed to have been delivered on the date on which the
Guarantor posts such reports on the Guarantor’s website on the Internet at the
website address listed for the Guarantor on the signature pages hereof or when
such report is posted on the SEC’s website at www.sec.gov and such posting shall
be deemed to satisfy the reporting requirements of clauses (i), (ii) and
(v) above; provided that the Guarantor shall deliver paper copies of the reports
referred to in clauses (i), (ii) and (v) above to the Bank upon request that the
Guarantor deliver such paper copies until written notice to cease delivering
paper copies is given by the Bank and provided further, that in every instance
the Guarantor shall provide paper copies of the certificate required by clauses
(iii), (iv) and (vi) above to the Bank until such time as the Bank shall have
provided the Guarantor written notice otherwise.



  (j)   Use of Proceeds. Cause the Borrower to use the proceeds of the Term Loan
for general corporate purposes; provided that such proceeds shall not be used in
any manner that would result in violation of Regulation U or X issued by the
Board of Governors of the Federal Reserve System, as now and from time to time
hereafter in effect.

          12. Negative Covenants. So long as any Obligations shall remain
unpaid:



  (a)   Liens, Etc. None of the Guarantor or any of its Subsidiaries will create
or suffer to exist any Lien on or with respect to any of its properties, whether
now owned or hereafter acquired, or on any of the income or profits therefrom
unless it shall have made effective provision whereby the Term Loan shall be
secured by such Lien equally and ratably with any and all

Page 6



--------------------------------------------------------------------------------



 



     obligations and Debt so secured so long as such obligations and Debt are so
secured; provided that nothing in this Section 12 shall be construed to prevent
or restrict the following:

          (i) Permitted Liens;

          (ii) purchase money Liens upon or in any real property or equipment
acquired or held by the Guarantor or any of its Subsidiaries in the ordinary
course of business to secure the purchase price of such property or equipment or
to secure Debt incurred solely for the purpose of financing the acquisition of
such property or equipment, or Liens existing on such property or equipment at
the time of its acquisition or conditional sales or other similar title
retention agreements with respect to property hereafter acquired or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided, however, that no such Lien shall extend to or cover any
properties of any character other than the real property or equipment being
acquired and any improvements thereto or proceeds thereof, and no such
extension, renewal or replacement shall extend to or cover any properties not
theretofore subject to the Lien being extended, renewed or replaced;

          (iii) the Liens existing on the Effective Date and described on
Schedule 12(a) hereto;

          (iv) Liens on property of a Person existing at the time such Person
becomes a Subsidiary of the Guarantor or any other Subsidiary of the Guarantor
or is merged into or consolidated with the Guarantor or any Subsidiary of the
Guarantor; provided that (A) to the extent such Liens were created at a time
when such Person was a Subsidiary or an Affiliate of the Guarantor, such Liens
attach solely to the properties or assets subject to such Liens immediately
prior to such merger, consolidation or acquisition and (B) any such Liens that
were created during the period immediately prior to such merger, consolidation
or acquisition were not created in contemplation of the merger, consolidation or
acquisition;

          (v) Liens to secure Debt issued by the Guarantor in connection with a
consolidation or merger of the Guarantor with or into any of its Affiliates in
exchange for or otherwise in substitution for long-term senior secured Debt of
such Affiliate (without increase in the amount or extension of the final
maturity date of the Debt of such Affiliate);

          (vi) Liens on margin stock(within the meaning of Regulation U issued
by the Board of Governors of the Federal Reserve System);

          (vii) the replacement, extension or renewal of any Lien permitted by
clauses (iii) and (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the
amount) of the Debt secured thereby;

          (viii) Liens to secure intercompany Debt obligations among the
Guarantor and its Subsidiaries;

          (ix) Liens on the assets of the Guarantor or any of its Subsidiaries,
not otherwise permitted hereunder, consisting solely of real property interests,
cash and cash equivalents and any proceeds thereof; provided that the aggregate
value of all assets subject to such Liens shall not exceed $500,000,000 at any
time, based upon the book value of such assets determined at the time such Lien
attaches;

          (x) Liens arising from any receivables financing accounted for under
GAAP as a sale by the Guarantor or any of its Subsidiaries to a Person other
than the Guarantor or any of its Subsidiaries, provided that (a) such financing
shall be limited recourse or non-recourse to the Guarantor and its Subsidiaries
except to the extent customary for such transactions, and (b) such Liens do not
encumber any assets other than the receivables being financed, the property
securing or otherwise relating to such receivables, and the proceeds thereof;
and

                    (xi) Liens, not otherwise subject to any of clauses
(i) through (x) above, on assets, other than Intellectual Property, granted to
secure Debt or other obligations in an aggregate principal amount that, together
with any Covenant Debt of a Subsidiary of the Guarantor outstanding pursuant to
Section 12(e)(iii), shall not exceed the amount specified in Section 12(e)(iii).

Page 7



--------------------------------------------------------------------------------



 



(b) Mergers, Etc. The Guarantor will not merge or consolidate with or into, and
will not, and will not permit its Subsidiaries to, convey, transfer, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of the assets of the Guarantor and its Subsidiaries
taken as a whole (whether now owned or hereafter acquired) to, any Person,
except that (i) any Person may merge with or into the Guarantor in a transaction
in which the Guarantor is the survivor; (ii) the Guarantor may merge into any of
its Subsidiaries for the purpose of effecting a change in its state of
incorporation from Delaware to any other state in the United States if (A) such
Subsidiary is incorporated in such other state solely for the purposes of such
merger and, immediately prior to the effectiveness of such merger, has positive
stockholders’ equity, and (B) such merger would not reasonably be expected to
result in a Material Adverse Effect; (iii) any Subsidiary or group of
Subsidiaries of the Guarantor may dispose of assets to Persons other than the
Guarantor and its Subsidiaries, so long as, after giving effect to such
transaction, such Subsidiary or Subsidiaries, taken as a consolidated whole, has
not disposed of, in one transaction or a series of related transactions, more
than 10% of the Consolidated assets of the Guarantor and its Subsidiaries, taken
as a whole and (iv) any Person may sell margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

(c) Accounting Changes. The Guarantor shall not make or permit any change in
accounting policies or reporting practices, except (i) as required or permitted
by GAAP or (ii) where the effect of such change, together with all other changes
in accounting policies or reporting practices made pursuant to this clause
(ii) since the Effective Date, is immaterial to the Guarantor and its
Subsidiaries taken as a whole.

(d) Financial Covenant. The Guarantor shall not permit the Capitalization Ratio
to exceed 40%.

(e) Subsidiary Indebtedness. The Guarantor will not permit any of its
Subsidiaries to incur or permit to remain outstanding any Covenant Debt other
than (i) Debt of a Subsidiary outstanding on the Effective Date and
refinancings, refundings, renewals or extensions thereof, (ii) Debt owed to the
Guarantor or another Subsidiary of the Guarantor and (iii) Covenant Debt not
referenced in clauses (i) and (ii) above in an aggregate outstanding principal
amount that, together with any Debt or other obligations secured by Liens
referred to in Section 12(a)(xi), shall not exceed the greater of (x)
$1,500,000,000 and (y) 10% of Total Consolidated Tangible Assets determined at
such time.

          13. Guarantor Events of Default: The occurrence of any of the
following events shall constitute a “Guarantor Event of Default” for purposes
hereof:

(a) Any representation or warranty made by the Guarantor in this Guaranty, or by
the Guarantor (or any of its officers) in connection with this Guaranty, shall
prove to have been incorrect in any material respect when made;

(b) The Guarantor shall fail to observe or perform any term, covenant or
agreement contained in Section 11(d), (h), (i)(iv), (i)(vi) or (j) or
Section 12;

(c) The Guarantor shall fail to perform or observe any term, covenant or
agreement contained in Section 11(i) (other than clauses (iv) and (vi) thereof)
if such failure shall remain unremedied for fifteen (15) Business Days after
written notice thereof shall have been given to the Guarantor by the Bank;

(d) The Guarantor shall fail to observe or perform any other term, covenant or
agreement contained in this Guaranty on its part to be performed or observed if
such failure shall remain unremedied for thirty (30) days after written notice
thereof shall have been given to the Guarantor by the Bank;

(e) The Guarantor or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any Debt that is outstanding in a principal or, in the
case of Hedge Agreements, net amount, of at least $75,000,000 in the aggregate
(but excluding Debt outstanding under the Term Loan Agreement) of the Guarantor
or such Subsidiary (as the case may be) (the “Requisite Amount”), when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
later of five (5) Business Days and the applicable grace period, if any,
specified in the agreement or

Page 8



--------------------------------------------------------------------------------



 



instrument relating to such Debt; or any such Debt aggregating the Requisite
Amount shall be declared due and payable or any other breach or default with
respect to any other material term shall occur or shall exist under any
agreement or instrument relating to any such Debt aggregating the Requisite
Amount and shall continue after the applicable grace period, if any, specified
in such agreement or instrument if the effect of such breach or default is to
accelerate the maturity of such Debt; or any such Debt aggregating the Requisite
Amount shall be required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, in each
case prior to the stated maturity thereof where the cause of such prepayment,
redemption, purchase or defeasance is the occurrence of an event or condition
that is premised on a material adverse deterioration of the financial condition,
results of operations or properties of the Guarantor or such Subsidiary;
provided that with respect to Debt aggregating the Requisite Amount of the types
described in clauses (h) or (i) of the definition of “Debt” and to the extent
such Debt relates to the obligations of any Person other than a Subsidiary, no
Guarantor Event of Default shall occur so long as the payment of such Debt is
being contested in good faith and by proper proceedings and as to which
appropriate reserves are being maintained;

(f) The Guarantor or any of its Subsidiaries (other than Immaterial
Subsidiaries) shall generally not pay its respective debts as such debts become
due, or shall admit in writing its inability to pay its debts generally, or
shall make a general assignment for the benefit of creditors; or any proceeding
shall be instituted by or against the Guarantor or any of its Subsidiaries
(other than Immaterial Subsidiaries) seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of sixty (60) days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Guarantor or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall take any corporate action to authorize any of the actions set forth in
this subsection (f) under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors;

(g) Any judgment or order for the payment of money in excess of $100,000,000
shall be rendered against the Guarantor or any of its Subsidiaries (other than
Immaterial Subsidiaries) and such judgment shall remain undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days and enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order; provided, however, that any such judgment or order shall not be a
Guarantor Event of Default under this Section 13(g) if and for so long as and to
the extent that (i) the amount of such judgment or order is covered (subject to
standard deductibles) by a valid and binding policy of insurance between the
defendant and the insurer or insurers covering payment thereof, (ii) such
insurer shall be rated, or, if more than one insurer, at least 90% of such
insurers as measured by the amount of risk insured shall be rated, at least “A-”
by A.M. Best Company or its successor or its successors and (iii) such
insurer(s) has been notified of, and has not refused to defend the claim made
for payment of, the amount of such judgment or order;

(h) (i) Any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Guarantor (or other securities convertible
into such Voting Stock) representing more than 50% of the combined voting power
of all Voting Stock of the Guarantor; or (ii) during any period of up to
twenty-four (24) consecutive months, commencing after the date of this Guaranty,
individuals who at the beginning of such 24-month period were directors of the
Guarantor shall cease for any reason (other than solely as a result of (A) death
or disability or (B) voluntary retirement or resignation of any individual in
the ordinary course and not for reasons related to an actual or proposed change
of control of the Guarantor) to constitute a majority of the board of directors
of the Guarantor;

(i) The Guarantor or its ERISA Affiliates shall incur, or shall be reasonably
likely to incur, liability that would have a Material Adverse Effect as a result
of one or more of the following: (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of the Guarantor or its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan;

          14. Notices. (a) Unless otherwise specifically provided herein (and
except as provided in paragraph (b) below), any notice or other communication
required or permitted to be given shall be in writing addressed to the
respective party as set forth below and may be personally served, telecopied

Page 9



--------------------------------------------------------------------------------



 



or sent by overnight courier service and shall be deemed to have been given:
(a) if delivered in person, when delivered; (b) if delivered by telecopy, when
receipt thereof is confirmed electronically (except that, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient); or (c) if
delivered by recognized overnight courier, when delivered. Notices delivered
through electronic communications to the extent provided in paragraph (b) below
shall be effective as provided in said paragraph (b). Notices shall be addressed
as follows:

                      If to the Guarantor:   If to the Bank:
 
                   

  Oracle Corporation       ABN AMRO Bank N.V.        

  500 Oracle Parkway       101 California Street, Suite 4300        

  Redwood Shores, CA 94065       San Francisco CA 94111        

  Attention: Treasurer       Attention: Bill Davidson, Credit Portfolio        

          Management-Technology        
 
                   

  Telecopy #: (650) 633-0171                

  Telephone #: (650) 506-4118       Telecopy #: (415) 984-3717        

  with a copy to:                
 
                   

  with a copy to:       with a copy to:        
 
                   

  General Counsel, Oracle Corporation       Kymm Recht        

  Telecopy #: (650) 506-7114       WCS Financial Markets        

  Telephone #: (650) 506-5500       Northamerican Credit Administration        

          540 West Madison Street, 26th Floor        

          Chicago, IL 60661        
 
                   

          Telecopy #:        

or in any case, to such other address (or, in the case of clause (b) below,
email address) as the party addressed shall have previously designated by
written notice to the serving party, given in accordance with this Section 14.

          (b) Notices and other communications to the Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Bank. The
Bank or the Guarantor may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Bank otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

          15. Subrogation. Upon making full payment with respect to any
obligation of the Borrower hereunder, the Guarantor shall be subrogated to the
rights of the payee against the Borrower with respect to such obligation;
provided that the Guarantor will not exercise any rights which it may acquire by
way of subrogation under this Guaranty or otherwise, nor shall the Guarantor
seek or be entitled to seek any contribution, indemnification or reimbursement
from the Borrower or any other guarantor of the Obligations, in respect of any
payment made hereunder or otherwise, until all the Obligations shall have been
paid in full. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all the Obligations shall not have been paid
in full, such amount shall be held in trust for the benefit of the Bank and
shall forthwith be paid to the Bank in the exact form received by the Guarantor
(duly endorsed in favor of the Bank, if required) to be credited and applied to
the Obligations, whether matured or unmatured. In furtherance of the foregoing,
until such time as all of the Obligations shall have been paid in full, the
Guarantor shall refrain from taking any action or commencing any proceeding
against the Borrower (or its successors or assigns, whether in connection with a
bankruptcy proceeding or otherwise) to recover by way of subrogation any amounts
in respect of payments made under this Guaranty to the Bank.

Page 10



--------------------------------------------------------------------------------



 



          16. Limitation on Guarantor’s Liability. Notwithstanding anything to
the contrary contained herein, the Guarantor shall only be liable under this
Guaranty for the maximum amount of such liability that can be hereby incurred
without rendering this Guaranty, as it relates to the Guarantor, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount.

          17. Governing Law; Submission to Jurisdiction. This Guaranty and the
rights and obligations of the Guarantor and the Bank under this Guaranty shall
be governed by, and construed and interpreted in accordance with, the law of the
State of New York. The Guarantor hereby irrevocably (i) submits to the
jurisdiction of any New York State or Federal court sitting the City, County and
State of New York in any action or proceeding arising out of or relating to this
Guaranty or the Obligations, (ii) agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, Federal court, (iii) waives, to the fullest extent
the Guarantor may legally and effectively do so, the defense of an inconvenient
forum to maintenance of such action or proceeding and (iv) irrevocably consents
to the service of any and all process in any such action or proceeding by the
mailing of copies of such process to the Guarantor at the address shown below
adjacent to the Guarantor’s signature. The Guarantor agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing herein shall affect the right of the Bank to serve
legal process in any other manner permitted by law or affect the right of the
Bank to bring any action or proceeding against the Guarantor or the Guarantor’s
property in the courts of other jurisdictions. To the extent that the Guarantor
has or hereafter may acquire any immunity from jurisdiction of any court or from
any legal process (whether through service or notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself or its property, the Guarantor hereby irrevocably waives such immunity
in respect of its obligations under this Guaranty to the fullest extent the
Guarantor may legally and effectively do so.

          18. Waiver of Trial by Jury. THE GUARANTOR WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN
CONNECTION WITH ANY ACTION, SUIT OR PROCEEDING (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATED IN ANY WAY TO THIS GUARANTY OR TO THE
BANK’S ACTIONS IN THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF.

          19. Severability. Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

          IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be
executed as of the date and year first above written.

              ORACLE CORPORATION
 
       

  By:    

       

  Name:    

  Title:    

  Address:    

          Agreed to and accepted by:    
 
              ABN AMRO BANK N.V.    
 
       
By:
       

       
Name:
       
Title:
       

Page 11



--------------------------------------------------------------------------------



 



ANNEX A

DEFINITIONS

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Business Day” has the meaning set forth in the Term Loan Agreement.

“Capitalization Ratio” means, as of the last day of any fiscal quarter of the
Guarantor, the ratio, expressed as a percentage, of (i) Total Consolidated Net
Debt of the Guarantor and its Subsidiaries on such date to (ii) Total
Capitalization of the Guarantor and its Subsidiaries on such date.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Covenant Debt” of any Person means Debt of such Person and its Subsidiaries on
such date, as would be shown as debt or indebtedness of such Person on a balance
sheet of such Person prepared as of such date in accordance with GAAP, and all
guarantees of Debt of other Persons as would be shown as debt or indebtedness of
such Person on a balance sheet of such other Persons prepared as of such date in
accordance with GAAP, determined on a Consolidated basis.

“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person’s business for which collection proceedings
have not been commenced, provided that trade payables for which collection
proceedings have commenced shall not be included in the term “Debt” so long as
the payment of such trade payables is being contested in good faith and by
proper proceedings and for which appropriate reserves are being maintained) to
the extent included on the Consolidated balance sheet of the Guarantor and its
Subsidiaries in accordance with GAAP, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other similar title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property) to the extent included on the Consolidated balance sheet of the
Guarantor and its Subsidiaries in accordance with GAAP, (e) all obligations of
such Person as lessee under leases that have been or should be, in accordance
with GAAP, recorded as capital leases, (f) all obligations of such Person in
respect of acceptances, letters of credit with respect to which to such Person
is the account party or similar extensions of credit to such Person, (g) the
aggregate net obligations of such Person in respect of Hedge Agreements;
provided that, for purposes of this clause (g), Debt of the Guarantor and its
Subsidiaries shall only include net obligations of the Guarantor and its
Subsidiaries in respect of Hedge Agreements in an aggregate amount in excess of
$50,000,000 as set forth on the Consolidated balance sheet of the Guarantor and
its Subsidiaries, as of the date of determination, in accordance with GAAP,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below guaranteed, by such Person, or in effect guaranteed by such Person,
directly or indirectly, through a written agreement either (1) to pay or
purchase such Debt or to advance or supply funds for the payment or purchase of
such Debt or (2) to purchase, sell or lease (as lessee or lessor) property, or
to purchase or sell services, primarily for the purpose of enabling the debtor
to make payment of such Debt or to assure the holder of such Debt against loss
and (i) all Debt referred to in clauses (a) through (h) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such Debt. In determining the amount of Debt
of any Person of the type referred to in clause (g) or (i) above, the amount
thereof shall be equal to the lesser of (i) the amount of the guarantee provided
or the fair market value of collateral pledged (as applicable) and (ii) the
amount of the underlying Debt of such other Person so guaranteed or secured.

“Effective Date” means the effective date of the Term Loan Agreement.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent

Page 12



--------------------------------------------------------------------------------



 



order or consent agreement relating in any way to any Environmental Law,
Environmental Permit or Hazardous Materials or arising from alleged injury or
threat of injury to health, safety or the environment, including, without
limitation, (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any Governmental
Authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Guarantor’s controlled group, or under common control with the
Guarantor, within the meaning of Section 414 of the Internal Revenue Code.

“ERISA Event” means (a) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Guarantor or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
incurrence by the Guarantor or any of its ERISA Affiliates of any liability with
respect to the withdrawal by the Guarantor or any ERISA Affiliate from a
Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (f) the imposition of a
lien under Section 302(f) of ERISA with respect to any Plan; (g) the adoption of
an amendment to a Plan requiring the provision of security to such Plan pursuant
to Section 307 of ERISA; or (h) the institution by the PBGC of proceedings to
terminate a Plan pursuant to Section 4042 of ERISA, or the occurrence of any
event or condition described in Section 4042 of ERISA that is reasonably
expected to result in the termination of, or the appointment of a trustee to
administer, a Plan.

“GAAP” means generally accepted accounting principles in effect in the United
States of America from time to time.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor Default” means any Guarantor Event of Default or any event that would
constitute a Guarantor Event of Default but for the requirement that notice be
given or time elapse or both.

“Guarantor Event of Default” has the meaning set forth in Section 13 of the
Guaranty.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any environmental law, statute or regulation.

“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar interest rate or currency exchange rate
hedging agreements

“Immaterial Subsidiary” means any Subsidiary of the Guarantor (determined,
solely for purposes of this definition, without regard to the last sentence of
the definition thereof), designated by the

Page 13



--------------------------------------------------------------------------------



 



Guarantor in writing to the Bank (a) the assets of which do not exceed 1% of the
total Consolidated assets of the Guarantor and its Subsidiaries, (b) the net
income of which does not exceed 1% of the total Consolidated net income of the
Guarantor and its Subsidiaries and (c) the revenues of which do not exceed 1% of
the total Consolidated revenues of the Guarantor and its Subsidiaries, in each
case as determined as of, or (as applicable) for the four fiscal quarters most
recently ended on, the last day of the most recently ended fiscal quarter of the
Guarantor and in accordance with GAAP.

“Intellectual Property” means all trademarks, service marks, trade names,
Internet domain names (as defined under 15 U.S.C. § 1127), designs, logos,
slogans, and general intangibles of like nature, together with all goodwill,
registrations and applications related to the foregoing; all inventions (whether
patentable or unpatentable and whether or not reduced to practice); patents and
industrial designs (including any continuations, divisionals,
continuations-in-part, renewals, reissues, and applications for any of the
foregoing); copyrights (including any registrations and applications for any of
the foregoing); Software; “mask works” (as defined under 17 U.S.C. § 901) and
any registrations and applications for “mask works”; technology, trade secrets,
know-how, processes, formulae, algorithms, models, methodologies, discoveries,
improvements, specifications and other proprietary or confidential information;
database and data rights; drawings, records, books or other indicia, however
evidenced, of the foregoing; rights of publicity and privacy relating to the use
of the names, likenesses, voices, signatures and biographical information of
real persons; lists or other information relating to customers, competitors,
suppliers or any other Person; in each case the right to claims against another
Person relating to the Intellectual Property; and in each case owned by the
Guarantor or any of its Subsidiaries on or after the Effective Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Lien” means any lien, security interest or other charge or encumbrance of any
kind.

“Material Adverse Effect” shall mean the result of one or more events, changes
or effects which, individually or in the aggregate, could reasonably be expected
to have a material adverse effect on (a) the business, assets, operations,
condition (financial or otherwise), material agreements, properties or
contingent liabilities of the Guarantor and its Subsidiaries, taken as a whole
or (b) the validity or enforceability of this Guaranty or the rights, remedies
and benefits available to the parties hereunder.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Guarantor or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Guarantor or any ERISA Affiliate and at least one Person other than the
Guarantor and the ERISA Affiliates or (b) was so maintained and in respect of
which the Guarantor or any ERISA Affiliate could have liability under
Section 4064 or 4069 of ERISA in the event such plan has been or were to be
terminated.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Permitted Liens” means with respect to any Person, (a) Liens for taxes,
assessments and governmental charges and levies to the extent not required to be
paid under Section 11(b) of the Guaranty; (b) pledges or deposits to secure
obligations under workers’ compensation, unemployment, insurance and other
social security laws or similar legislation; (c) pledges or deposits to secure
performance in connection with bids, tenders, contracts (other than contracts
for the payment of money) or leases to which such Person is a party;
(d) deposits to secure public or statutory obligations of such Person;
(e) materialmen’s, mechanics’, carriers’, workers’, repairmen’s and other like
Liens in the ordinary course of business, or deposits to obtain the release of
such Liens to the extent such Liens, in the aggregate, would not have a Material
Adverse Effect; (f) deposits to secure surety and appeal bonds to which such
Person is a party; (g) other pledges or deposits for similar purposes in the
ordinary course of business, including pledges and deposits to secure indemnity,
performance or other similar bonds and in connection with insurance maintained
in accordance with Section 11(c) of the Guaranty; (h) Liens created by or
resulting from any litigation or legal proceeding which at the time is currently
being contested in good faith by appropriate proceedings; (i) leases made, or
existing on property acquired, in the ordinary course of business;
(j) landlords’ Liens under leases to which such

Page 14



--------------------------------------------------------------------------------



 



Person is a party; (k) zoning restrictions, easements, licenses, and
restrictions on the use of real property or minor irregularities in title
thereto, which, with respect to property that is material to the Guarantor and
its Subsidiaries, taken as a whole, do not materially impair the use of such
property in the operation of the business of such Person or the value of such
property for the purpose of such business; (l) Liens consisting of leases or
subleases and licenses or sublicenses granted to others in the ordinary course
of business not interfering in any material respect with the business of the
Guarantor and its Subsidiaries, taken as a whole, and any interest or title of a
lessor or licensor under any lease or license, as applicable; (m) Liens in favor
of customs and revenue authorities arising as a matter of law to secure payment
of customs duties in connection with the importation of goods; and (n) Liens
which constitute a lender’s rights of set-off of a customary nature.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Guarantor or any ERISA Affiliate and no Person other than the Guarantor and the
ERISA Affiliates or (b) was so maintained and in respect of which the Guarantor
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

"Software” means any and all (a) computer programs, including any and all
software implementation of algorithms, models and methodologies, whether in
source code or object code form, (b) databases and compilations, including any
and all data and collections of data, and (c) all documentation, including user
manuals and training materials, relating to any of the foregoing.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate, is at the time directly or indirectly owned or
Controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
Notwithstanding the foregoing, references to “Subsidiary” in this Guaranty shall
not include (i) Miracle Linux Kabushikigaisha (also known as Miracle Linux
Corporation), a Japanese Kabushikigaisha or (ii) any other Person that would
otherwise be a Subsidiary of the Guarantor pursuant to the foregoing portion of
this definition and that the Guarantor does not directly or indirectly Control;
provided that, in the case of any such Person in clause (i) or (ii), such Person
is also an Immaterial Subsidiary.

“Total Capitalization” of any Person on any date, means the sum of (i) Total
Consolidated Net Debt of such Person on such date and (ii) shareholders’ equity
of such Person on such date, determined on a Consolidated basis.

“Total Consolidated Net Debt” of any Person on any date, means (a) all Covenant
Debt of such Person minus (b) cash, cash equivalents and short term investments
reflected on the Consolidated balance sheet of the Guarantor and its
Subsidiaries for such date.

“Total Consolidated Tangible Assets” means at any date total assets, other than
intangible assets, of the Guarantor and its Subsidiaries determined on a
Consolidated basis as of such date.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

Page 15



--------------------------------------------------------------------------------



 



SCHEDULE 12(a) – EXISTING LIENS

See attached.

Page 16